Citation Nr: 1809438	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to September 1984 and from March 1986 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records first show a diagnosis of hypertension dating in August 2004.  At issue is whether hypertension was incurred in, caused by, or related to the Veteran's military service. 

The Veteran contends that there is evidence of record showing that hypertension began during military service.  Specifically, the Veteran points to a March 1995 record when his recorded blood pressure was 140/100 as he was being treated for gastroenteritis.  He also identifies a June 2003 VA medical record in which his recorded blood pressure was 132/82 as evidence of "pre-hypertension," given his later diagnosis.  See December 2017 Appellate Brief. 

Additionally, the Veteran contends that his diagnosed erectile dysfunction,which began in service, was proximately due to labile hypertension.  He further argues that the prescription medication he was taking to treat erectile dysfunction served to stabilize his blood pressure readings during service and that it was not until he stopped taking the medication that his hypertension became a chronic issue.  This information was included in a March 2012 VA examination for erectile dysfunction during the examiner's discussion of etiology.  The Board notes that the Veteran, as a layperson, is competent to describe observable symptoms and to relate information he has received from medical professionals, but is not competent to make medical diagnoses or to opine on matters that require specialized medical knowledge. 

Although the Veteran has been treated at VA facilities, he has not yet had a VA examination specific to assessing his hypertension.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, that obligation is triggered by the Veteran's contentions which could relate his current diagnosis to service, but have not yet been addressed by a medical professional. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA hypertension examination.  The entire claim file, to include a complete copy of the REMAND, must be made available to, and reviewed by the physician designated to examine the Veteran.  All indicated tests and studies should be accomplished.

Upon review of the Veteran's medical history, interview of the Veteran, and examination, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, during his first post-service year, or is otherwise related to his period of service.  

In doing so, the examiner should review and comment upon: 

* The Veteran's in-service instances of high systolic and/or diastolic blood pressure readings. 

* The Veteran's contention that in-service erectile dysfunction (ED) was caused by hypertension and that hypertension was controlled by ED medication during service.  See the March 2012 VA examiner's report. 

* The Veteran's December 2002 service separation examination that indicated normal blood pressure. 

* The Veteran's contention that the June 2003 blood pressure reading was indication of "pre-hypertension," given his August 2004 diagnosis. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




